DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        ANDREA MENDELSON,
                             Appellant,

                                    v.

                          JEFFREY SEGAL,
                             Appellee.

                     Nos. 4D18-1069 & 4D18-1070

                          [February 13, 2020]

   Consolidated appeal from the Circuit Court for the Fifteenth Judicial
Circuit, Palm Beach County; Howard K. Coates, Judge; L.T. Case Nos.
502016DR009319XXXXSB and 502007DR007428XXXXSB.

  Lane Weinbaum of Weinbaum, P.A., Coral Springs, for appellant.

  John E. Schwencke of Lavalle, Brown & Ronan, P.A., Boca Raton, for
appellee.

PER CURIAM.

  Affirmed.

LEVINE, C.J., GROSS and DAMOORGIAN, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.